Electronically Filed
                                                       Supreme Court
                                                       SCPR-XX-XXXXXXX
                                                       24-DEC-2020
                                                       08:16 AM
                                                       Dkt. 6 OGP


                          SCPR-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE CLAUDIA M. CHOTZEN, Petitioner.


                        ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the petition to resign and

 surrender license to practice law in the State of Hawai#i, filed

 by attorney Claudia M. Chotzen, pursuant to Rule 1.10 of the

 Rules of the Supreme Court of the State of Hawai#i (RSCH), and

 the affidavits submitted in support thereof, we conclude that

 Petitioner Chotzen has fully complied with the requirements of

 RSCH Rule 1.10.   Therefore,

           IT IS HEREBY ORDERED that the petition is granted.

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

 that the Petitioner shall comply with the notice, affidavit, and

 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FURTHER ORDERED that the Clerk shall remove the

name of Petitioner Chotzen, attorney number 2835, from the roll

of attorneys of the State of Hawai#i, effective with the filing

of this order.

          DATED:   Honolulu, Hawai#i, December 24, 2020.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2